     Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 1 of 20 PAGEID #: 567




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

Kirk Waters, et al.,

                       Plaintiffs,                            Case No. 3:19-cv-372

v.                                                            Judge Thomas M. Rose


Pizza to You, LLC, et al.,

                  Defendants.
______________________________________________________________________________

      ENTRY AND ORDER GRANTING PLAINTIFFS’ MOTION TO CERTIFY
      CLASS. ECF 34.
______________________________________________________________________________



        This matter is before the Court on Plaintiffs’ Motion to Certify Class. ECF 34. While the

instant case is brought under the Fair Labor Standards Act, and eligible for consideration to be

certified under the presumptive standard of that act, leading to an opt-in plaintiff class, Plaintiffs

seek certification under Federal Rule of Civil Procedure 23, which would create an opt-out class.

Because Rule 23 certification is warranted, the motion will be granted.

        On March 9, 2020, the Court granted Plaintiff’s Motion for Conditional Certification of an

FLSA Collective Action. Doc. 20. Approximately 47 delivery drivers have joined the suit by filing

consent to join forms under 29 U.S.C. 216(b). See, e.g., ECF 21-31. Plaintiff now moves to

represent a class of at least 160 delivery drivers who work for their five Jets Pizza stores in the

Dayton, Ohio area.     Plaintiff Kirk Waters moves this Court pursuant to Rule 23(a) and 23(b)(3)

of the Federal Rules of Civil Procedure, for an Order certifying this action as a class action, and

designating Plaintiff as the representative of the following class:
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 2 of 20 PAGEID #: 568




               All non-owner, non-employer delivery drivers who worked at any
               of the Jets Pizza locations owned/operated by Pizza to You, L.L.C.,
               Pizza to You 2, L.L.C., Pizza to You 3, L.L.C., Pizza to You 4, LLC,
               Pizza to You 5, LLC, PRM Management LLC, Peter Marrocco,
               and/or Rosemary Marrocco in Ohio at any time from November 22,
               2016 to present.

In connection with this certification, Plaintiff moves this Court to affirm his selection of counsel

by appointing Biller & Kimble, LLC as Class Counsel pursuant to Rule 23(g). Plaintiff also asks

that he be permitted to send notice of this lawsuit to putative class members pursuant to Rule

23(c)(2).

Background

        Plaintiff Kirk Waters worked for Defendants at one of their five Jets Pizza locations in the

Dayton, Ohio area. Plaintiff alleges that Defendants’ Jets stores employ delivery drivers according

to the same basic compensation terms, and that those compensation terms result in a violation of

Ohio wage and hour law and unjustly enrich Defendants.

        Defendants require their delivery drivers to provide automobiles to use to deliver

Defendants’ pizzas. Defendants do not track or keep records of the delivery drivers’ actual or

estimated vehicle expenses. Defendants reimburse their delivery drivers for their vehicles’

expenses at a set per-delivery rate ($1.00 per delivery until July 2019, and $1.25 per delivery since

then). Defendants pay each of their delivery drivers an hourly wage rate at or close to minimum

wage.

        Defendants employed Kirk Waters as a pizza delivery driver at their Jets Pizza location in

Springboro, Ohio from approximately September 2019 to February 2020. He filed this action on

November 22, 2019. See ECF 1.

        Plaintiff moves to represent a class of at least 160 delivery drivers who work for their five

                                                 2
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 3 of 20 PAGEID #: 569




Jets Pizza stores in the Dayton, Ohio area.

 Store Location                   Operating Entity                 Referred to herein as:

 5843 Far Hills                   Pizza to You, L.L.C.             Far Hills
 Dayton, Ohio 45459
 2418 Esquire Drive               Pizza to You 2, L.L.C.           Beavercreek
 Beavercreek, Ohio 45431
 228 W. Central Ave.              Pizza to You 3, L.L.C.           Springboro
 Springboro, Ohio 45066
 6241 Old Troy Pike               Pizza to You 4, LLC              Huber Heights
 Huber Heights, Ohio 45424
 3979 Indian Ripple Rd.           Pizza to You 5, LLC              Indian Ripple
 Beavercreek, Ohio 45440


Exhibit (“Ex.”) 1, Responses to Interrogatories by Pizza to You, L.L.C., Pizza to You 2, L.L.C.,

Pizza to You 3, L.L.C., Pizza to You 4, LLC, Pizza to You 5, LLC, and PRM Management LLC

(“Defendants’ Interrogatory Responses”), Response to Interrogatory No. 1.

       The delivery drivers who work for Defendants’ Jets Pizza restaurants are all subject to the

same basic terms of employment throughout the relevant time period, i.e., from November 22,

2019 to present. First, all of the delivery drivers have been required to provide a car to use to

deliver pizzas for Defendants. Ex. 2, Transcript from the Rule 30(b)(6) Deposition of Entity

Defendants (“Pizza to You Dep.”) at pp. 52:25-53:2; Ex. 3, Declaration of Kirk Waters (“Waters

Decl.”), ¶ 11; Ex. 4, Declaration of Brian Lorenz (“Lorenz Decl.”), ¶ 12; Ex. 5, Declaration of Sam

Miller (“Miller Decl.”), ¶ 11; Ex. 6, Declaration of Alec Minge (“Minge Decl.”), ¶ 11.

       Second, Defendants do not keep records of the delivery drivers’ vehicle-related expenses.

Ex. 1, Defendants’ Interrogatory Responses, Response to Interrogatory No. 5; Ex. 2, Pizza to You

Dep. at p. 53:3-6; Ex. 3, Waters Decl., ¶ 12; Ex. 4, Lorenz Decl., ¶ 13; Ex. 5, Miller Decl., ¶ 12;

Ex. 6, Minge Decl., ¶ 12. Third, Defendants’ delivery drivers all received $1.00 per delivery as


                                                3
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 4 of 20 PAGEID #: 570




expense reimbursement from the beginning of the relevant time period until July 29, 2019. On July

29, 2019, Defendants increased the per-delivery reimbursement payment for all drivers at all stores

to $1.25 per delivery. Ex. 1, Defendants’ Interrogatory Responses, Response to Interrogatory No.

4; Ex. 2, Pizza to You Dep. at p. 54: 3-14; Ex. 3, Waters Decl., ¶¶ 15-16; Ex. 4, Lorenz Decl, ¶¶

16- 17; Ex. 5, Miller Decl., ¶¶ 15-16; Ex. 6, Minge Decl., ¶¶ 15-16.

       The delivery drivers estimate they drove, on average, between 6.5 and 10 miles per

delivery, so these reimbursement payments were insufficient to cover the delivery drivers’

expenses. Ex. 3, Waters Decl., ¶ 17; Ex. 4, Lorenz Decl, ¶ 18; Ex. 5, Miller Decl., ¶ 17; and Ex. 6,

Minge Decl., ¶ 17. Defendants’ reimbursement rate and policy applies to each of their delivery

drivers in the same way. Ex. 1, Defendants’ Interrogatory Responses, Response to Interrogatory

No. 4; Ex. 2, Pizza to You Dep. at p. 54:3-59:19; Exs. 3-6 (explaining $1.00 or $1.25 per delivery

reimbursement payments).

       Defendants concede that, in setting their reimbursement policy, they did not consult with

anyone regarding what an appropriate reimbursement rate would be, but chose $1.00 per delivery

because that was the way other Jets Pizza franchise operators were reimbursing their delivery

drivers. Ex. 2, Pizza to You Dep. at 54:15-55:2. Defendants also concede that they do not consider

whether a delivery driver’s car is old or new (p. 59:10-15), do not consider whether a delivery

driver’s car gets good or bad gas mileage (p. 59:16-19), and do not even collect the number of

miles driven by delivery drivers (p. 56:6-8). Id.

       Finally, unless they have received a pay raise due to their length of employment, the

delivery drivers have been paid minimum wage for the hours they worked as delivery drivers. Ex.

2, Pizza to You Dep. at p. 37: 19-38: 2; Ex. 3, Waters Decl. ¶ 5 (paid tipped wage rate of $6.75


                                                    4
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 5 of 20 PAGEID #: 571




per hour); Ex. 4, Lorenz Decl., ¶ 6 (paid tipped wage rate of $6.25 per hour); Ex. 5, Miller Decl.,

¶ 5 (paid tipped wage rate of $6.70 per hour); Ex. 6, Minge Decl., ¶ 5 (paid tipped wage rate of

$6.70, then received raise to $7.75) . As such, any under-reimbursed expense results in a minimum

wage violation.

       Defendants applied these policies to all delivery drivers at all of their Jets Pizza locations

in Ohio.

Analysis

       Ohio law requires employers to pay their employees minimum wage for all hours worked.

See Oh. Const., Art. II, § 34a. Ohio’s minimum wage is currently $8.70 per hour, and $4.35 per

hour for tipped employees. See Ohio Const., Art. II, §34a. Ohio law also requires that all

employees be paid “the wages earned by them.” See O.R.C. § 4113.15(A); see also Craig v.

Bridges Bros., 823 F.3d 382, fn. 1 (6th Cir. 2016).

       Under the FLSA and Ohio law, wage requirements become meaningless if employers can

force employees to “kick back” money to the employer. Put simply, an employer cannot tell an

employee, “I will pay you minimum wage if you give me $2 per hour.” Thus, minimum wages

and overtime wages must be paid to employees “free and clear,” i.e., without a “kickback” or

deduction made for the employers’ benefit. As the Code of Federal Regulations explains:

               Whether in cash or in facilities, “wages” cannot be considered to
               have been paid by the employer and received by the employee unless
               they are paid finally and unconditionally or “free and clear.” The
               wage requirements of the Act will not be met where the employee
               “kicks-back” directly or indirectly to the employer or to another
               person for the employer’s benefit the whole or part of the wage
               delivered to the employee. This is true whether the “kick-back” is
               made in cash or in other than cash. For example, if it is a requirement
               of the employer that the employee must provide tools of the trade
               which will be used in or are specifically required for the

                                                 5
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 6 of 20 PAGEID #: 572




               performance of the employer’s particular work, there would be a
               violation of the Act in any workweek when the cost of such tools
               purchased by the employee cuts into the minimum or overtime
               wages required to be paid him under the Act. See also in this
               connection, § 531.32(c).

29 C.F.R. § 531.35. This Court has previously recognized that pizza delivery drivers’ vehicle

expenses are “tools of the trade.” “In the pizza delivery context, the cost associated with delivering

food for an employer is a ʻkickback’ to the employer that must be fully reimbursed, lest a minimum

wage violation be triggered.” Hatmaker v. PJ Ohio, LLC, No. 3:17-cv-146, 2019 WL 5725043, at

*3 (S.D. Ohio Nov. 5, 2019); see also, e.g., Benton v. Deli Management, Inc., 396 F. Supp. 3d

1261, 1269-74 (N.D. Ga. Aug. 8, 2019) (“[Employer’s] need for a vehicle is directly incidental to

its business.”); Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp. 2d 240, 258 (S.D.N.Y. Oct. 21, 2008)

(“there is substantial legal authority for the proposition that mechanisms for transportation—

typically motor vehicles—can be tools of the trade.”); Perrin v. Papa John's Int'l, Inc., 114 F.

Supp. 3d 707, 729-30 (E.D. Mo. July 8, 2015) (denying summary judgment that fixed costs could

be excluded from “tools of the trade”).

       However, neither the FLSA nor its regulations clearly state how much an employer must

reimburse when one of their employees uses his or her car for business purposes. “29 C.F.R. §

531.35 does not set forth a methodology for calculating mileage rates, or provide any other

guidance as to how to determine or put a value on the expenses related to operating an automobile

for work. Thus, there is ambiguity as to how to calculate the mileage rate.” Hatmaker, 2019 WL

5725043, *4.

       When a statute or regulation is genuinely ambiguous as applied to a particular factual

situation, the Supreme Court instructs courts to defer to an agency’s reasonable interpretation.


                                                  6
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 7 of 20 PAGEID #: 573




Kisor v. Wilkie, 139 S. Ct. 2400, 2410, 204 L. Ed. 2d 841 (2019) (“Congress…routinely delegates

to agencies the power to implement statutes by issuing rules. …[W]hen granting rulemaking power

to agencies, Congress usually intends to give them, too, considerable latitude to interpret the

ambiguous rules they issue.”). Thus, this Court previously adopted the standard in the Department

of Labor Field Operations Handbook, requiring that employers either (1) track and reimburse for

the drivers’ actual expenses, or (2) reimburse at the applicable IRS standard business mileage rate.

Hatmaker, 2019 WL 5725043, at *6 (granting delivery drivers’ motion for summary judgment).

“Because the vehicles owned by the delivery drivers are considered ʻtools of the trade,’ 29 C.F.R.

531.35, and required by [Defendants] as a condition of being hired as a delivery driver, there

need[s] to be an adequate reimbursement rate, using either the IRS mileage rate or actual

reimbursement of cost, in order to avoid a decrease in the minimum wage and overtime paid.”

Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-516, 2018 WL 5800594, *4 (S.D. Ohio

Nov. 6, 2018) (granting Rule 23 class certification); see also Brandenburg v. Cousin Vinny’s Pizza,

LLC, 2019 WL 6310376, *1 (Nov. 25, 2019) (Rice, J.) (granting final approval of Rule 23

settlement and adopting DOL Handbook standard). Specifically, the DOL Handbook’s rule is:

               30c15 Car expenses: employee’s use of personal car on
               employer’s business. In some cases it is necessary to determine the
               costs involved when employees use their cars on their employer’s
               business in order to determine minimum wage compliance. For
               example, car expenses are frequently an issue for delivery drivers
               employed by pizza or other carry-out type restaurants.

               (a) As an enforcement policy, the IRS standard business mileage
               rate found in IRS Publication 917, “Business Use of a Car” may be
               used (in lieu of actual costs and associated recordkeeping) to
               determine or evaluate the employer’s wage payment practices for
               FLSA purposes. The IRS standard business mileage rate (currently
               28 cents per mile) represents depreciation, maintenance and repairs,
               gasoline (including taxes), oil, insurance, and vehicle registration

                                                 7
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 8 of 20 PAGEID #: 574




               fees. In situations where the IRS rate changes during the
               investigation period, the applicable rates should be applied on a pro-
               rate basis.

See DOL Handbook § 30c15(a). The DOL Handbook standard makes sense because “employers

are not permitted to ʻguess’ or ʻapproximate’ a minimum wage employee’s expenses for purposes

of reimbursing the expenses. This would result in some employees receiving less than minimum

wage, contrary to the FLSA mandate. Instead, as a general proposition, the FLSA requires

employers to pay back the actual expenses incurred by the employees.” Hatmaker, 2019 WL

5725043, *3. But, “[i]n the pizza delivery driver context, … determining and maintaining records

of each employee’s actual expenses is a cumbersome task for the employer.” Id. As a result, the

Handbook standard “giv[es] employers a choice in order to ease their burden: either (1) keep

records of delivery drivers' actual expenses and reimburse for them or (2) reimburse drivers at the

IRS standard business mileage rate.” Id. The DOL Handbook standard applies:

               The Department’s approach to mileage is consistent with the
               FLSA’s remedial goals. The FLSA is a remedial statute that is
               designed to “protect all covered workers from substandard wages
               and oppressive working hours.” Encino Motorcars, LLC v Navarro,
               579 U.S. ––––, 136 S. Ct. 2117, 2121 (2016) (quoting Barrentine v.
               Arkansas– Best Freight System, Inc., 450 U.S. 728, 739, 101 S. Ct.
               1437 (1981)). To meet that goal, both employees and employers
               must have clear rules to follow. The Fair Labor Standards Act’s
               remedial goals are defeated if employees have no way of knowing
               whether they are being paid properly. See, e.g., 29 U.S.C. 203(m)
               (requiring tipped employees to receive notice of the FLSA’s tip
               credit provisions). This is likely one of the reasons the DOL
               implemented a very clear standard for pizza delivery drivers—the
               public and accessible IRS rate.

               The Department’s rule for pizza delivery drivers results in clarity for
               both delivery drivers and their employers. Employers can choose to
               take on the task of tracking delivery drivers’ actual expenses or pay
               a set per-mile reimbursement rate. A neutral arbiter—the IRS—
               creates, monitors, and updates the rate, and it favors neither

                                                 8
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 9 of 20 PAGEID #: 575




               employers nor employees. Both employers and employees can
               readily access the rate. Moreover, employers, employees, and courts
               can precisely determine whether an employer is complying with the
               employer’s minimum wage obligations. This can be done at
               relatively low litigation cost, likely through a motion for judgment
               on the pleadings or at summary judgment.

Hatmaker, 2019 WL 5725043, *6. “As a matter of law, the proper measure of minimum wage

compliance for pizza delivery drivers is to either (1) track and pay delivery drivers’ actual

expenses, or (2) pay the mileage rate set by the Internal Revenue Service.” Id. at *7

       Defendants assert that a Rule 23 class action and an FLSA collective action cannot exist

within the same case. ECF 44, PageID 507, 512–13. Courts have repeatedly rejected this argument.

“[T]here is no inherent incompatibility between an opt-in FLSA collective action and an opt-out

Rule 23 class action.” Swigart v. Fifth Third Bank, 288 F.R.D. 177, 182 (S.D. Ohio 2012) (Black,

J.). Not only are the two mechanisms compatible, “all circuit courts to consider the issue have held

that the different opting mechanisms do not require dismissal of the state law claims.” Busk v.

Integrity Staffing Sols., Inc., 713 F.3d 525, 528 (9th Cir. 2013), rev’d on other grounds, 135 S. Ct.

513 (2014). “It is well-settled that employees in Ohio can maintain a Rule 23 class relating to their

Ohio claims while simultaneously representing a 29 U.S.C. § 216(b) collective action relating to

their FLSA claims.” Ganci v. MBF Inspection Servs., Inc., 323 F.R.D. 249, 264 (S.D. Ohio 2017)

(Smith, J.), quoting Dillow v. Home Care Network, Inc., 2017 U.S. Dist. LEXIS 85788, at *5 (S.D.

Ohio June 5, 2017) (Black, J.).

       Discovery has shown that Defendants used the same reimbursement policy for all of their

delivery drivers. First, the drivers all provided their own cars to use at work. Ex. 2, Pizza to You

Dep. at pp. 52:25-53:2. Second, Defendants did not track and reimburse for actual expenses. Ex.

1, Defendants’ Interrogatory Responses, Response to Interrogatory No. 5; Ex. 2, Pizza to You Dep.

                                                 9
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 10 of 20 PAGEID #: 576




at p. 53:3-6. Instead, Defendants created a flat, per-delivery reimbursement policy that reimbursed

each driver the same amount for each delivery they completed. Ex. 1, Defendants’ Interrogatory

Responses, Response to Interrogatory No. 4; Ex. 2, Pizza to You Dep. at p. 54: 3-14. Finally, the

delivery drivers are paid minimum wage, so any amount of under-reimbursement will trigger a

minimum wage violation. Ex. 2, Pizza to You Dep. at p. 37: 19-38: 2. The only remaining question

is whether Defendants’ reimbursement payments resulted in the delivery drivers receiving more

than the IRS standard business mileage rate for each mile driven. According to Plaintiffs,

Defendants’ reimbursement payments have fallen short. See Ex. 3-6, Declarations of Opt-In

Plaintiffs.

        Defendants were not required to reimburse according to the DOL Handbook, but were

instead permitted to “reasonably approximate” the delivery drivers’ vehicle expenses. But, even

in cases where courts utilized the “reasonable approximation” standard, the courts still granted

Rule 23 class certification. See, e.g., Perrin, 2013 WL 6885334, *4; McFarlin, 2017 WL 4416451

(E.D. Mich. Oct. 5, 2017); Bass, 2011 WL 2149602; Oregel, 2014 WL 10585672. As such, even

if a reasonable approximation standard applied, Rule 23 class certification is still appropriate.

        Ohio’s Prompt Pay Act allows workers to recover wages paid late for any reason. That

includes wages not paid as a result of a violation of any other law, including the FLSA or Ohio’s

wage laws. Craig, 823 F.3d at 385, n.2 (the Prompt Pay Act “rises and falls” with underlying

FLSA and Ohio wage and hour claims); see also, e.g., Parks v. Cent. USA Wireless, LLC, No.

1:17-cv-448, 2019 WL 4743648, at *6 (S.D. Ohio Sept. 29, 2019) (holding that FLSA violations

“automatically give rise to violations under Ohio’s Prompt Pay Act, codified at Ohio Rev. Code §

4113.15.”). Thus, any violation of an underlying wage and hour law, including the FLSA, warrants


                                                 10
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 11 of 20 PAGEID #: 577




class certification under O.R.C. § 4113.15, assuming Rule 23’s requirements are met.

       Plaintiff claims under Ohio Rev. Code § 2307.60 that the delivery drivers are entitled to

compensatory and punitive damages as a result of Defendants’ criminal act of willfully violating

the Fair Labor Standards Act. Doc. 1, ¶¶ 224-28. The FLSA carries criminal penalties for willful

violations. 29 U.S.C. § 216(a). The Ohio Revised Code provides compensatory and punitive

damages for those injured by another party’s criminal act. O.R.C. § 2307.60(A)(1); see also

Buddenberg v. Weisdack, 2020-Ohio-3832 (Ohio 2020) (holding that claim under § 2307.60

requires a criminal act, not a criminal conviction). Because Defendants’ compensation and

reimbursement policies apply to all of the delivery drivers in the same way, the question of whether

Defendants’ FLSA violations were “willful” will be answered in the same way as to all of the

delivery drivers.

       Finally, Plaintiff claims that Defendants have been unjustly enriched by their delivery

drivers. To prevail on this claim, Plaintiff must show (1) a benefit conferred by the delivery drivers

upon Defendants; (2) knowledge by the Defendants of the benefit; and (3) retention of the benefit

by the Defendant under circumstances where it would be unjust to do so without payment. Clark

v. Pizza Baker, Inc., No. 2:18-cv-157, 2020 WL 5760445, at *2 (S.D. Ohio Sept. 28, 2020).

Defendants required delivery drivers to provide their cars for work, rather than renting or buying

a fleet of cars themselves. Ex. 2, Pizza to You Dep., pp. 57:11-58:15 (acknowledging that they did

not consider renting or buying their own fleet of cars). By doing so, Plaintiff claims that the

delivery drivers “conferred a benefit on Defendants when using their own vehicles with no or little

compensation,” in the form of, for example, decreased costs and increased profits. Clark, 2020

WL 5760445, at *3. Plaintiff claims that Defendants were aware of these benefits, and that it is


                                                 11
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 12 of 20 PAGEID #: 578




unjust for Defendants to retain these benefits. Like the Ohio Rev. Code § 2307.60 claim, Plaintiff’s

unjust enrichment claim will be resolved the same way for all of the delivery drivers.

       Rule 23 allows one or more individuals to act on behalf of a class of individuals with similar

claims. Plaintiff asks the Court to certify the following class:

               All non-owner, non-employer delivery drivers who worked at any
               of the Jets Pizza locations owned/operated by Pizza to You, L.L.C.,
               Pizza to You 2, L.L.C., Pizza to You 3, L.L.C., Pizza to You 4, LLC,
               Pizza to You 5, LLC, PRM Management LLC, Peter Marrocco,
               and/or Rosemary Marrocco in Ohio at any time from November 22,
               2016 to present.

       “A party seeking class certification must affirmatively demonstrate his compliance with

the Rule—that is, he must be prepared to prove that there are in fact sufficiently numerous parties,

common questions of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

While the FLSA requires similarly-situated workers to affirmatively “opt-in” before becoming a

party plaintiff to an action for unpaid wages, Ohio law does not contain such a requirement. See

Ohio Const. Art. II, Sec. 34a. Consequently, plaintiffs may maintain class actions for unpaid wages

under Civ. R. 23. See, e.g., Castillo v. Morales, Inc., 302 F.R.D. 480, 489-90 (S.D. Ohio Sept. 4,

2014) (Marbley, J.) (certifying a class for Ohio minimum wage claims). Rule 23 class certification

has been granted in similar cases filed by food delivery drivers. See Brandenburg, 2018 WL

5800594; McFarlin, 2017 WL 4416451; Bass, 2011 WL 2149602; Perrin, 2013 WL 6885334;

Oregel, 2014 WL 10585672.

       Under Rule 23(a), Plaintiff must satisfy four prerequisites in order for the Court to certify

a class: (1) the class must be “so numerous that joinder of all members is impracticable,” (2)

“questions of law or fact common to the class” must exist, (3) “the claims or defenses of the

representative parties” must be “typical of the claims or defenses of the class,” and (4) the

                                                 12
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 13 of 20 PAGEID #: 579




representative parties must “fairly and adequately protect the interests of the class.”

       Rule 23(a)(1) requires that the proposed class be so numerous that joinder of all members

is impracticable. “Plaintiffs need not demonstrate that it would be impossible to join all of the

putative class members; rather, they need simply show that joinder would be difficult or

inconvenient.” Swigart v. Fifth Third Bank, 288 F.R.D. 177, 183 (S.D. Ohio 2012). Here,

according to the class list provided by Defendants for purposes of sending FLSA collective action

notice, at least 160 delivery drivers were employed at the Defendants’ Jets Pizza stores during the

relevant time period. This meets the numerosity requirement.

       Rule 23(a)(2)’s commonality requirement is satisfied where there are “questions of law or

fact common to the class.” Commonality exists “as long as the members of the class have allegedly

been affected by a general policy of the defendant, and the general policy is the focus of the

litigation.” Sweet v. Gen. Tire & Rubber Co., 74 F.R.D. 333, 335 (N.D. Ohio 1976). Individual

class members need not be identically situated to meet the commonality requirement. Rather, the

“requirement is met where the questions linking the class members are substantially related to the

resolution of the litigation even though the individuals are not identically situated.” Swigart, 288

F.R.D. at 183, citing DeBoer v. Mellon Mortgage Co., 64 F.3d 1171, 1174 (8th Cir. 1995).

Moreover, commonality is not required on every question raised in a class action. Rather, Rule 23

is satisfied when the legal question linking the class members is substantially related to the

litigation’s resolution. Id.; see also Bacon v. Honda of American Mfg., Inc., 370 F.3d 565, 570 (6th

Cir. 2004) (commonality not required when “[i]t is unlikely that differences in the factual

background of each claim will affect the outcome of the legal issue”).

       In this case, the legal theories and relevant facts are common to the class because the class


                                                 13
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 14 of 20 PAGEID #: 580




consists of workers that were allegedly harmed in the same way. With respect to all of their

delivery drivers, Defendants (1) required the delivery drivers to provide cars to complete their job

duties; (2) did not keep track of or reimburse for the delivery drivers’ actual expenses; (3) did not

reimburse the delivery drivers at the IRS standard business mileage rate; and (4) paid an hourly

wage rate at or close to minimum wage. Brandenburg, 2018 WL 5800594, *4; Exs. 1-7.

       While the extent of Defendants’ under-reimbursement might be different from driver to

driver or location to location the need for individualized inquiry and calculation of damages alone

is not enough to defeat commonality. See, e.g., Brandenburg, 2018 WL 5800594, *4; McFarlin,

2017 WL 4416451, *3 (“[T]he fact that there will need to be individualized inquiry in this case as

to the amount of damages for each delivery driver is not enough to invalidate commonality.”);

Perrin, 2013 WL 6885334, *5 (“The issues facing the class arise from common questions

involving Defendants’ policies regarding the calculation and payment of reimbursement for

delivery expenses. This is sufficient to satisfy the commonality requirement.”).

       Rule 23(a)(3) requires that the class representatives’ claims be typical of the class

members’ claims. “Typical does not mean identical, and the typicality requirement is liberally

construed.” Swigart, 288 F.R.D. at 185, citing Gaspar v. Linvatec Corp., 167 F.R.D. 51, 57

(N.D.Ill.1996). “Factual variations in the individual claims will not normally preclude class

certification if the claim arises from the same event or course of conduct as the class claims, and

gives rise to the same legal or remedial theory.” Id., citing Alpern v. UtiliCorp United, Inc., 84

F.3d 1525, 1540 (8th Cir.1996); Bass, 2011 WL 2149602, *3. The requirement of typicality

focuses on the conduct of a defendant and whether a proposed class representative has been injured

by the same kind of conduct alleged against the defendant as other members of the proposed class.


                                                 14
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 15 of 20 PAGEID #: 581




Id., citing Clay v. Am. Tobacco Co., 188 F.R.D. 483, 491 (S.D.Ill.1999) (“The Court should

concentrate on the defendants’ alleged conduct and the plaintiffs’ legal theory to satisfy Rule

23(a)(3).”). This is why a finding that commonality exists generally results in a finding that

typicality also exists. Violette v. P.A. Days, Inc., 214 F.R.D. 207, 214 (S.D. Ohio 2003). Typicality

“is generally considered to be satisfied if the claims or defenses of the representatives and the

members of the class stem from a single event or are based on the same legal or remedial theory.”

Swigart, 288 F.R.D. at 185 (internal citations omitted). Where “it is alleged that the same unlawful

conduct was directed at or affected both the named plaintiff[s] and the class sought to be

represented, the typicality requirement is usually met irrespective of varying fact patterns which

underlie individual claims.” Laichev v. JBM, Inc., 269 F.R.D. 633, 640-41 (S.D. Ohio June 19,

2008). Additionally, differences in the amount of damages allegedly owed each putative class

member “is not fatal to a finding of typicality.” Id. at 641.

       Plaintiff is a member of the putative class and his claims are typical of all class members’

claims in that they all arise from the same courses of conduct. Each claim in this lawsuit arises

from Defendants’ pay practices that were applied to all employees in the same way. For example,

the same reimbursement rates applied to all class members. Ex. 2, Pizza to You Dep., p. 55: 5-7

(Q. And every single delivery driver is reimbursed that way, correct? A. Yes.”).

       Whether Defendants’ pay practices are illegal is a question answerable on a class-wide

basis. “The premise of the typicality requirement is simply stated: as goes the claims of the named

plaintiff, so goes the claims of the class.” Id. at 640. If Defendants’ wage and hour practices violate

Ohio law as to Plaintiff, they violate Ohio law as to the putative class members; and, accordingly,

the typicality requirement is met here. See McFarlin, 2017 WL 4416451, *4 (“The Court finds


                                                  15
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 16 of 20 PAGEID #: 582




that typicality is met in this case because Mr. McFarlin is alleging underpayment of wages by

Defendants, similar to all of the other potential class members.”); Oregel, 2014 WL 10585672, *1

(“Plaintiff has demonstrated that he performed the same job duties as members of the putative

class, was subject to the same lump sum delivery reimbursement policy, and has the same claims.

Plaintiff's claims are typical of those of the class.”); Brandenburg, 2018 WL 5800594, *4 (“the

typicality requirement is also met in this case since the interests of Brandenburg will be aligned

with those of all the delivery drivers and, in pursuing his own claims, ʻthe named plaintiff will also

advance the interests of the class members.’”).

       Rule 23(a)(4) requires that class representatives must fairly and adequately protect the

interests of the class. This requirement calls for a two-pronged inquiry: (1) Do the representatives

have common interests with the unnamed members of the proposed class? (2) Will the

representatives vigorously prosecute the interests of the class through qualified counsel? In re Am.

Med. Sys., Inc., 75 F.3d 1069, 1083 (6th Cir. 1996). These two requirements are met here.

       With respect to the first inquiry, because Plaintiff is challenging the same unlawful conduct

and seeking the same relief as would the rest of the class members, Plaintiff’s interests are aligned

with those of the class members sufficient to satisfy the first prong of the adequacy requirement.

See, e.g., Swigart, 288 F.R.D. at 186; Smith v. Babcock, 19 F.3d 257, n.13 (6th Cir. 1994); Thomas

v. SmithKline, 201 F.R.D. 386, 396 (E.D. Pa. 2001). Indeed, Plaintiff’s interests are essentially

identical to all putative class members’ interests. With respect to the second inquiry, the proposed

class representative asserts he is ready, willing, and able to fulfill his duties and has done so to

date. Likewise, Plaintiff’s counsel is qualified to handle this matter. Plaintiff’s counsel has

established an expertise in wage and hour cases in general, and in pizza delivery driver wage and


                                                  16
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 17 of 20 PAGEID #: 583




hour cases in particular. Brandenburg, 2019 WL 6310376, *6 (finding counsel’s work in pizza

delivery driver cases to be “exemplary”); Mullins v. Southern Ohio Pizza, Inc., No. 1:17-cv-426,

2019 WL 275711, *5 (S.D. Ohio Jan. 18, 2019) (finding that Plaintiff’s counsel has “established

an expertise in ʻpizza delivery driver’ litigation”). Plaintiff’s counsel has committed, and asserts it

will continue to commit, the resources necessary to representing the putative class in this case.

        When the prerequisites of Rule 23(a) are satisfied, an action may be maintained as a class

action when it qualifies under any one of three conditions set forth in Rule 23(b). Courts will certify

class actions under Rule 23(b)(3) when common issues of fact and law predominate, and the class

mechanism is superior to other methods of relief. Both of Rule 23(b)(3)’s requirements are met in

this case.

        The predominance requirement evaluates whether a proposed class is cohesive enough to

merit adjudication by representation. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623

(1997). Predominance is established where “resolution of some of the legal or factual questions

that qualify each class member’s case as a genuine controversy can be achieved through

generalized proof, and if these particular issues are more substantial than the issues subject only

to individualized proof.” Moore v. PaineWebber, Inc., 306, F.3d 1247, 1252 (2d Cir. 2002).

        There are numerous common questions of law and fact arising out of Defendants’ conduct

making this an appropriate case for resolution by means of a class action. Most notably, Defendants

subjected all of their delivery drivers to the same reimbursement rate. Liability turns on what the

proper reimbursement rate is for pizza delivery drivers and whether Defendants paid that rate.

These issues would be determined based on common proof, and common questions predominate

in this case. See, e.g., Swigart, 288 F.R.D. at 186. As a result, this case is appropriate for class


                                                  17
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 18 of 20 PAGEID #: 584




certification.

        The adequacy of Defendants’ reimbursement policy will predominate in this case:

                 [T]he general issue of the adequacy of the reimbursement
                 policy/policies maintained by Defendants predominate over
                 individual inquiries. Although the damages for each delivery driver
                 will be an individual determination, the damages arise from a course
                 of conduct that is applicable to the entire class: Defendants’ payroll
                 practices. Therefore, the predominance requirement is met.

McFarlin, 2017 WL 4416451, *4; Oregel, 2014 WL 10585672, *2 (“The fact that putative class

members’ automobile expenses vary is not relevant to the questions pertaining to defendant’s

liability.”).

        The superiority question under Rule 23(b)(3) requires the Court to consider whether a class

action is superior to other methods of adjudication. Rule 23(b)(3) lists four factors to be considered:

(1) the interests of class members in individually controlling the prosecution of separate actions;

(2) the extent and nature of other pending litigation about the controversy by members of the class;

(3) the desirability of concentrating the litigation in a particular forum; and (4) the difficulties

likely to be encountered in management of the class action.

        There is no evidence that putative class members have any interest in maintaining this

litigation in separate actions. Indeed, the relative size of the individual claims in this case makes

class resolution perhaps the only way these workers can recover their allegedly unpaid wages in

an economical way. See, e.g., Tedrow v. Cowles, No. 2:06-cv-637, 2007 WL 2688276, *8 (S.D.

Ohio 2007) (“As Plaintiffs convincingly argue, the majority of putative class members would not

likely have their day in court on these claims if a class is not certified because of a lack of

sophistication, lack of resources, lack of representation and similar barriers.”).

        Moreover, efficiency weighs in favor of concentrating the claims in this Court, as there is

                                                  18
  Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 19 of 20 PAGEID #: 585




no record of other, similar litigation pending in Ohio, and all of Defendants’ stores are located in

the Dayton area. A final resolution of Defendants’ liability is also fair because the case deals with

policies affecting large numbers of employees. It avoids competing decisions on the issues and

offers finality. There is no device that can resolve these matters as efficiently and fairly as a class

action. Finally, no major difficulty is likely to arise in management of the class action as the

putative class is a defined size. Class certification here promotes consistent results, giving

Defendants “the benefit of finality and repose.” Tedrow, 2007 WL 2688276, *8 (internal citations

omitted); Brandenburg, 2018 WL 5800594, *5 (“there are no likely difficulties in managing a class

action.”). Adjudicating this matter as a class action is the most efficient manner of resolving these

claims.

          Plaintiff’s proposed notice complies with all of the requirements of Rule 23(c)(2). See Ex.

7, Proposed Notice. Plaintiff asks that the Court grant Plaintiff’s request to send the notice to all

delivery drivers by mail and email. For individuals for whom mail or email gets returned as

undeliverable, Plaintiff proposes that he run the class members’ name through a change of address

database and re-send the notice to any new address identified.

Conclusion

          Because Plaintiff meets the standards for Rule 23 certification, the Court (1) CERTIFIES

this action as a class action under Rule 23 with regard to claims 2, 3, 4, and 5, (2) APPOINTS

plaintiff Kirk Waters as class representative, (3) APPOINTS counsel Biller & Kimble, LLC as

lead counsel, and (4) APPROVES Plaintiff’s proposed notice to be delivered to class members by

mail and email.

          Plaintiffs’ Motion to Certify Class, ECF 34, is GRANTED.


                                                  19
Case: 3:19-cv-00372-TMR Doc #: 47 Filed: 01/22/21 Page: 20 of 20 PAGEID #: 586




    DONE and ORDERED in Dayton, Ohio, this Friday, January 22, 2021.




                                                        s/Thomas M. Rose
                                                ________________________________
                                                        THOMAS M. ROSE
                                                UNITED STATES DISTRICT JUDGE




                                       20
